Exhibit 10.4

 

MASTER NETTING AGREEMENT

 

Master Netting Agreement, dated as of August 6, 2004 (as amended, modified and
supplemented from time to time, this “Master Agreement”) between CRIIMI
Financing Co., Inc. (the “Counterparty”) and Deutsche Bank AG (“Deutsche
Bank”).  Capitalized terms used herein and not otherwise defined shall have the
meaning set forth in Section 13 hereof.

 

WITNESSETH:

 

WHEREAS, Deutsche Bank and the Counterparty have entered, or may from time to
time enter, into transactions and Agreements to govern such transactions;

 

WHEREAS, Deutsche Bank and the Counterparty desire to (i) reduce operational
expense and credit risk in respect of the Agreements and (ii) set forth the
rights of each party to cause the termination or liquidation of Agreements in
the event of the occurrence of certain circumstances affecting the other party.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Cross Margining

 

(A)  Calculation of Deficit and Excess

 

On each Business Day on which a transaction under any Agreement is outstanding,
Deutsche Bank shall use reasonable efforts to determine whether there exists a
Deficit or an Excess with respect to each Agreement and, if so, use reasonable
efforts to determine the amount of each such Deficit or Excess, which amount
shall be determined in accordance with the provisions of the relevant Agreement.

 

(B) Application of Excesses to Deficits

 

(i)  In the event that, on any Business Day, there is an Excess under any
Agreement and a Deficit under any Agreement, Deutsche Bank shall,
notwithstanding the minimum transfer provisions of any Agreement, apply the
aggregate of such Excesses to reduce the aggregate of such Deficits (a) in the
event that such Excess does not include any Positive Exposure in the Swap
Agreement, by transferring such Excesses (to the extent of such Deficits) to
satisfy the obligations of Counterparty under the other Agreement and (b) in the
event that such Excess includes Positive Exposure, by crediting on its records
such Positive Exposure. In the event any such transfer or application of
Positive Exposure is made, Deutsche Bank shall determine in its discretion the
priority within or among one or more DB Entities for application of Excesses to
reduce Deficits.

 

Such transfers (if any) shall be deemed to be, as the case may be, (x) a
delivery by the DB Entity having such Excess to the Counterparty of (i) a return
of excess collateral posted to such DB Entity pursuant to the relevant
Agreement, or (ii) Cash Collateral and (y) a simultaneous delivery by the

 

--------------------------------------------------------------------------------


 

Counterparty to the DB Entity having such Deficit as a delivery of collateral in
accordance with the terms of the relevant Agreement.

 

If after giving effect to any such application (i) any Deficit remains,
Counterparty shall transfer collateral in the amount of the remaining Deficit to
the Relevant DB Entity in accordance with the provisions of the relevant
Agreement or (ii) any Excess remains unapplied, Deutsche Bank on behalf of the
Relevant DB Entity shall return collateral in the amount of such unapplied
Excess to Counterparty in accordance with the provisions of the relevant
Agreement; provided, that for purposes of this subsection (ii), it is understood
that no collateral shall be returned if and to the extent that the unapplied
Excess is based upon a Positive Exposure.

 

2.                                      Termination of the Agreements

 

(A)  Termination Events

 

Deutsche Bank and the Counterparty hereby agree that if a Termination Event
shall occur with respect to any Agreement, then all (but not less than all) of
the Agreements shall be deemed to be terminated simultaneously with the first
Agreement.

 

(B)  Termination Amounts

 

(i)  Upon the occurrence of a Termination Event, with respect to each Agreement,
Deutsche Bank shall determine the amount of the Deficit Termination Amount or
Excess Termination Amount, as applicable, by (a) calculating the termination
amount in accordance with the provisions of the relevant Agreement, or (b) if no
such provisions are specified, by following such procedures Deutsche Bank
determines are commercially reasonable and in accordance with industry
practice.  Deutsche Bank shall provide notice to the Counterparty of any Deficit
Termination Amount, Excess Termination Amount or any reduction or set-off
pursuant to this Section 2(B).

 

(ii)  Notwithstanding anything to the contrary in any of the Agreements, in the
event Deutsche Bank on the date on which the Agreements terminate because of a
Termination Event (the “Termination Date”) determines there exists both Excess
Termination Amounts and Deficit Termination Amounts, such Excess Termination
Amounts shall be reduced by and set-off against Deficit Termination Amounts and
the obligations under each of the relevant Agreements shall be deemed discharged
and satisfied in all respects to the extent they are so set-off.  In the event
any such set-off is made, Deutsche Bank shall determine in its discretion the
priority within Deutsche Bank for application of Excess Termination Amount to
reduce Deficit Termination Amounts.

 

(iii) If after giving effect to any such set-off, (a) the sum of the Deficit
Termination Amounts exceeds the Excess Termination Amounts, the Counterparty
shall pay to the Relevant DB Entity the amount of such excess, or (b) the sum of
the Excess Termination Amounts exceeds the Deficit Termination Amounts, Deutsche
Bank on behalf of the Relevant DB Entity shall pay to the Counterparty the
amount of such excess.  The excess amount calculated as being payable in
accordance with the preceding sentences shall be due on the first Business Day
after the Termination Date.  Such amount shall be payable by the relevant party
together with (to the extent permitted under applicable law) interest thereon
from, and including, the Termination Date, but excluding, the date of

 

2

--------------------------------------------------------------------------------


 

payment at the overnight federal funds rate from time to time in effect
calculated on the basis of a year of 360 days and paid for actual days elapsed.

 

(iv) If the exercise of any right to reduce and set-off pursuant to this Master
Agreement shall be avoided or set aside by a court or shall be restrained,
stayed or enjoined under applicable law, the obligations in respect thereof
shall be reinstated or, in the event of restraint, stay or injunction, preserved
in at least the amounts as of the date of restraint, stay or injunction between
the applicable DB Entities, on the one hand, and the Counterparty on the other,
until such time as such restraint, stay or injunction shall no longer prohibit
exercise of such right.

 

(C)  Collateral

 

(i) Subject to the limitations set forth in any of the Agreements, upon the
occurrence of a Termination Event, Deutsche Bank (a) shall have all rights and
remedies available to a secured party under applicable law with respect to the
Collateral, (b) may take any action to effect the collection of amounts owing
from the Counterparty with respect to any Collateral, including any remedies
available in respect of any security for such amounts, and (c) without prior
notice to or demand upon the Counterparty, may liquidate all or any part of the
Collateral in a commercially reasonable manner with the proceeds of such
liquidation constituting additional Collateral hereunder.

 

(ii)  Proceeds of any sale or other disposition of all or any part of the
Collateral shall be applied, in the following order:

 

(a)                                  first, to the payment of the reasonable
costs and expenses (including without limitation attorneys’ fees and expenses
but excluding consequential damages and any lost profit or opportunity) incurred
in collecting or liquidating any Collateral, or in otherwise enforcing any of
the rights hereunder;

 

(b)                                 second, to the payment of Secured
Obligations owing to Deutsche Bank, until such amounts have been paid in full;
and

 

(c)                                  third, to the payment to the Counterparty
of any surplus then remaining from such proceeds together with any unsold
Collateral.

 

If the proceeds of sale or other disposition of the Collateral are insufficient
to pay in full all expenses and other amounts described above, then Deutsche
Bank shall determine to which of such expenses or other amounts, as the case may
be, such proceeds shall be applied (taking into account the priority therefor),
and the Counterparty shall remain liable to the DB Entities for any deficiency. 
Deutsche Bank shall provide notice within two (2) Business Days to the
Counterparty of any such application.

 

3.                                      Discharge of Obligations Under the
Agreements

 

Upon payment in full by the Counterparty or Deutsche Bank, as the case may be,
of all amounts specified in Section 2 hereof, all obligations of the
Counterparty and Deutsche Bank under the Agreements shall be satisfied in all
respects and no further payments shall be due and owing from Deutsche Bank and
the Counterparty in respect of the Agreements.

 

3

--------------------------------------------------------------------------------


 

4.                                      Non-Exclusive Remedies

 

The parties hereto agree that the terms and provisions set forth in this Master
Agreement are not exclusive and nothing herein shall prevent either party hereto
from exercising any right such party may have under the Agreement or other
agreement to cause the termination, liquidation or acceleration of any Agreement
to exercise any right under any security relating to any Agreement or any right
to net or set-off payments which may arise under any Agreement or other
agreement or under applicable law.

 

5.                                      Master Agreement

 

This Master Agreement, together with each Agreement and any supplements,
modifications or amendments hereto or thereto, shall constitute a single
business and contractual relationship among the parties with respect to the
subject matter hereof.

 

6.                                      Cross Default

 

In addition to and not in limitation of any other provision hereof, each party
to this Master Agreement agrees that, upon the occurrence of any Termination
Event or the occurrence or existence of a default, event of default or other
similar condition or event with respect to any agreement between the
Counterparty or any of its Affiliates, on the one hand, and Deutsche Bank or any
of its Affiliates, on the other, then the non-defaulting party shall have the
right, but not the obligation, to (a) liquidate any Transaction or terminate any
Agreement, (b) reduce any amounts due and owing to it under any Transaction by
setting off against such amounts any amounts due and owing to it by the other
party or its Affiliates, or (c) treat all security for, and all amounts due and
owing to the defaulting party or its affiliates under any Transaction as
security for all transactions between the defaulting party or any of its
Affiliates and the non-defaulting party or any of its affiliates.

 

7.                                      Security Interest

 

(i)  The Counterparty hereby pledges, assigns, conveys and transfers to Deutsche
Bank, individually and collectively, a security interest in and to, and general
lien upon, the Collateral to secure ratably the prompt and complete payment when
due of the Secured Obligations (which security interest shall be subordinate
only to the security interest, if any, in favor of Deutsche Bank with respect to
particular amounts of Collateral under or in respect of the relevant
Agreements), provided that, at any time prior to the occurrence of a Termination
Event, or a Specified Condition (as set forth in the ISDA Credit Support Annex
described in Schedule I annexed hereto) (a) if Collateral is at the time an
Excess, (b) there are no Deficits to which such Excess may be applied pursuant
to this Master Agreement and (c) no other restrictions on such return then exist
(whether under applicable law, any Agreement or otherwise), then, at the request
of the Counterparty, such Collateral shall be returned to Counterparty, free of
the lien created hereby.  The DB Entities’ rights against the Collateral
provided hereunder shall be absolute and subject to no counterclaim, set-off,
deduction or defense in favor of Counterparty, except as contemplated herein and
in the Agreements.

 

(ii)  So long as this Master Agreement is in effect, the Counterparty covenants
with respect to Collateral pledged by it that it shall (a) defend the Collateral
from and against the claims and demands of all parties other than Deutsche Bank,
(b) keep such Collateral free and clear from all

 

4

--------------------------------------------------------------------------------


 

security interests, liens or other encumbrances except the security interests,
liens or other encumbrances created by the Agreements or hereunder, (c) notify
Deutsche Bank promptly of any change in its address specified previously, and
(d) execute and deliver to Deutsche Bank, and appoints Deutsche Bank as its
attorney-in-fact, coupled with an interest to execute and deliver such financing
statements, assignments and other instruments and documents and do such other
things relating to the Collateral as Deutsche Bank may reasonably deem necessary
or desirable for the purpose of obtaining the full benefit for Deutsche Bank of
this Master Agreement and the rights and powers granted hereunder. 
Notwithstanding anything to the contrary contained in this Master Agreement,
unless a Termination Event shall have occurred and be continuing, Counterparty
(i) shall have the rights relating to direct the exercise of all voting, consent
and other control rights with respect to Purchased Securities (as defined in the
Repurchase Agreement) and as described in Section 7(e) of the Repurchase
Agreement and (ii) Income with respect to Purchased Securities (as defined in
the Repurchase Agreement) shall be paid in accordance with Section 5 of the
Repurchase Agreement.

 

(iii)  The Counterparty represents and warrants, and shall be deemed to
represent and warrant as of the time it enters into any Transaction and as of
the time it delivers or pledges any Collateral hereunder, to Deutsche Bank that
(a) the DB Entities have a valid and enforceable security interest in, and lien
on, the Collateral on behalf of, and for the benefit of, the DB Entities, (b)
the Counterparty has the right to pledge the Collateral as set herein and (c)
except for security interests or encumbrances in favor of the DB Entities, no
person has (or, in the case of after-acquired Collateral, at the time
Counterparty delivers or pledges rights therein, will have) any right, title,
claim or interest (by way of lien, mortgage, pledge, charge, security interest
or other encumbrance, or otherwise) in, against or to the Collateral.

 

(iv)  The Counterparty and Deutsche Bank each agrees that all property credited
to a securities account on the books of Deutsche Bank shall be treated as a
“financial asset” for purposes of Article 8 of the Uniform Commercial Code as in
effect in the State of New York.

 

(v)  The Counterparty and each DB Entity acknowledge that each transfer of
Collateral hereunder is a transfer under a “swap agreement”, within the meaning
of Section 546(g) of the U.S. Bankruptcy Code.

 

8.                                      Counterparty Acknowledgment

 

The Counterparty hereby acknowledges that any such transfers, determinations or
set-off made by Deutsche Bank hereunder shall be made by Deutsche Bank in a
manner to minimize its regulatory capital costs and economic risks and the
impact on it of any insolvency or bankruptcy of the Counterparty (including,
without limitation, application of any safe harbor provisions for financial
Agreements under the U.S. Bankruptcy Code, as amended or other applicable
insolvency laws).

 

9.                                      Representations and Warranties

 

Each party hereto represents and warrants to the other party as follows:

 

(i)  it has full power and authority to execute and deliver this Agreement and
each Agreement and to perform and observe the provisions hereof and thereof;

 

5

--------------------------------------------------------------------------------


 

(ii)  the execution, delivery and performance of this Agreement and each
Agreement either have been or will be, prior to entering into each Agreement,
duly authorized by all necessary corporate action and do not and will not
contravene any requirement of law or any Agreement restriction or agreement
binding on or affecting such party or its assets; and

 

(iii)  this Agreement has been, and each Agreement has been or will be at the
time it is entered into, duly and properly executed and delivered by such party
and constitutes and will constitute the legal, valid and binding obligation of
such party enforceable in accordance with its terms, subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.

 

 

10.                               Notices

 

All notices, consents, approvals and requests required or permitted hereunder
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (a) hand delivery, with proof of attempted delivery, (b)
certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by telecopier (with answerback
acknowledged) provided that such telecopied notice must also be delivered by one
of the means set forth in (a), (b) or (c) above, to the address specified in
Schedule II hereto (or in the case of an additional DB Entity added hereunder
pursuant to Section 14(A), at the address specified in the relevant notice) or
at such other address and person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section 10.  A copy of all notices,
consents, approvals and requests directed to the Counterparty (other than
confirmations under the Swap Agreement) shall be delivered concurrently to the
following:  Bilzin Sumberg Dunn Baena Price & Axelrod LLP, 2500 First Union
Financial Center, Miami, Florida 33131, Facsimile No. (305) 374-7593,
Attention: Brian L. Bilzin, Esq.  A notice shall be deemed to have been given:
(a) in the case of hand delivery, at the time of delivery, (b) in the case of
registered or certified mail, when delivered or the first attempted delivery on
a Business Day, (c) in the case of expedited prepaid delivery upon the first
attempted delivery on a Business Day, or (d) in the case telecopier, upon
receipt of answerback confirmation, provided that such telecopied notice was
also delivered as required in this Section 10.  A party receiving a notice which
does not comply with the technical requirements for notice under this Section 10
may elect to waive any deficiencies and treat the notice as having been properly
given.

 

11.                               Amendments

 

No amendment, modification, supplement or waiver in respect of this Agreement
will be effective unless in writing and signed by each of the parties.

 

12.                               Enforceability; Entire Agreement

 

This Master Agreement, together with the Agreements, shall constitute the entire
and exclusive understanding and agreement by the parties with respect to the
matters addressed herein.  Each Agreement shall remain in full force and effect
and shall not be affected by this Master Agreement except to the extent provided
herein.  In the event of any inconsistency between the terms of this Master
Agreement and any Agreement, the terms of this Master Agreement shall prevail. 
To the extent that this Master Agreement is not enforceable as to any Agreement,
this Master Agreement shall

 

6

--------------------------------------------------------------------------------


 

remain in full force and effect and be enforceable in accordance with its terms
as to all other Agreements.

 

13.                               Defined Terms

 

As used in this Master Agreement, the following words and phrases shall have the
following meanings ascribed thereto:

 

“Affiliate” means, in relation to Deutsche Bank, (i) any entity controlled,
directly or indirectly, by the person, (ii) any entity that controls, directly
or indirectly, the person or (iii) any entity under common control with the
person.  For this purpose, “control” of any entity or person means ownership of
a majority of the voting power of the entity or person.

 

“Agreement” means the Swap Agreement, the Repurchase Agreement and any other
agreement between the Counterparty and a DB Entity identified on Schedule I
hereto below and any other agreement designated by a party and accepted in
writing by the other parties (including terms and conditions incorporated by
reference therein, and any master agreement together with all supplements and
confirmations thereunder), and any related security agreements (other than this
Master Agreement), as the same may be supplemented or amended from time to time.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Cash Collateral” shall mean cash transferred as collateral for all or a portion
of an Excess in circumstances where the Agreement giving rise to such Excess
does not provide for the posting or return of collateral by either the relevant
DB Entity or the Counterparty.  The interest rate and all other terms relating
to such transfer of Cash Collateral shall be specified by Deutsche Bank at the
time of making such transfer.

 

“Collateral” refers individually and collectively to all right, title and
interest of the Counterparty in and to all of the following (whether now owned
or hereafter acquired by the Counterparty):  (i) the Agreements, (ii) all
amounts owing to the Counterparty under the Agreements and hereunder; (iii) each
deposit, custody or other account maintained with Deutsche Bank and all amounts
and property from time to time credited to each such account; (iv) any property
pledged by Counterparty to Deutsche Bank under any Agreement (howsoever held);
and (vi) all powers and rights of the Counterparty now or hereafter acquired by
the Counterparty, including rights of enforcement, under any or all of the
foregoing.

 

“DB Entity” means each and every one, singularly or collectively, of the
following entities, as required to suit the context:  (i) Deutsche Bank AG, Head
Office, and the Cayman Island, New York, London, Tokyo, Singapore, Brussels,
Paris and Sydney Branches of Deutsche Bank AG, (ii) Deutsche Bank Securities
Inc. and (iii) any other Branch or Affiliate of Deutsche Bank that becomes a DB
Entity pursuant to Section 14(A) of this Master Agreement, collectively.

 

“Deficit” means, at any time and in each case expressed in U.S. Dollars or the
U.S. Dollar Equivalent:  (a) with respect to the Swap Agreement, the Delivery
Amount (as such term is defined in, and determined in accordance with, the Swap
Agreement) in respect of Counterparty, if

 

7

--------------------------------------------------------------------------------


 

any, at such time; (b) with respect to the Repurchase Agreement, the Margin
Deficit (as such term is defined in, and determined in accordance with, the
Repurchase Agreement), if any, at such time; and (c) with respect to any other
Agreement, the amount of collateral, if any, required to be delivered by
Counterparty at such time to the Relevant DB Entity pursuant to the terms of
such Agreement.

 

“Deficit Termination Amount” means, at any time and in each case expressed in
U.S. Dollars or the U.S. Dollar Equivalent:  (a) with respect to the Swap
Agreement, the amount, if any, calculated as payable by Counterparty to the
Relevant DB Entity pursuant to Section 6(e) of the Swap Agreement as a result of
the occurrence or deemed occurrence of an Early Termination Date in respect of
all transactions thereunder; (b) with respect to the Repurchase Agreement, the
amount, if any, payable by Counterparty to the Relevant DB Entity as a result of
the occurrence or deemed occurrence of the Repurchase Date in respect of all
Transactions thereunder less the market value of the Purchased Securities held
by the Relevant DB Entity thereunder; and (c) with respect to any other
Agreement, the amount, if any, payable by Counterparty to the Relevant DB Entity
as a result of the termination of such Agreement.

 

“Deutsche Bank” means any one or more DB Entities and/or any one or more
Affiliates thereof, as required to suit the context.

 

“Excess” means, at any time and in each case expressed in U.S. Dollars or the
U.S. Dollar Equivalent, (a) with respect to the Swap Agreement, (i) the Return
Amount (as such term is defined in, and determined in accordance with, the Swap
Agreement) in respect of Counterparty, if any, at such time and / or (ii) the
Positive Exposure, if any, at such time, as the case may be; (b) with respect to
the Repurchase Agreement, the excess, if any, of (i) the aggregate Market Value
at such time of all of such Purchased Securities (as each such term is defined
in, and determined in accordance with, the Repurchase Agreement) over (ii) the
Buyer’s Margin Amount at such time for the Transactions relating to all of the
Purchased Securities; provided, that with respect to the Eligible GNMA
Securities (as such term is defined in the Repurchase Agreement) the Buyer’s
Margin Percentage for purpose of this Master Agreement only shall be 115.6069%
and (c) with respect to any other Agreement, the amount of collateral, if any,
required to be returned to Counterparty at such time by the Relevant DB Entity
pursuant to the terms of such Agreement.

 

“Excess Termination Amount” means, at any time and in each case expressed in
U.S. Dollars or the U.S. Dollar Equivalent:  (a) with respect to the Swap
Agreement, the amount, if any, calculated as payable by the Relevant DB Entity
to Counterparty pursuant to Section 6(e) of the Swap Agreement as a result of
the occurrence or deemed occurrence of an Early Termination Date in respect of
all transactions thereunder; (b) with respect to the Repurchase Agreement, the
amount, if any, payable by the Relevant DB Entity to the Counterparty as a
result of the occurrence or deemed occurrence of the Repurchase Date in respect
of all Transactions thereunder; and (c) with respect to any other Agreement, the
amount, if any, payable by the Relevant DB Entity to Counterparty as a result of
the termination of such Agreement.

 

“Positive Exposure” means, at any given time that it is calculated, the amount,
if any, that would be payable to the Counterparty by Deutsche Bank pursuant to
Section 6(e)(ii)(2)(A) of the Swap Agreement as if all Transactions under the
Swap Agreement were being terminated as of such time, provided, that Market
Quotation (as defined in the Swap Agreement) will be determined by Deutsche Bank
in respect of any Transaction type (including, without limitation,
equity-related option)

 

8

--------------------------------------------------------------------------------


 

using its good faith estimate at mid-market of the amounts that would be payable
for Replacement Transactions (as that term is defined in the definition of
“Market Quotation”) and the foregoing determination shall be subject to
Paragraph 5 of the Credit Support Annex to the Swap Agreement in the event of a
dispute.

 

“Relevant DB Entity” means, with respect to any Agreement, the DB Entity that is
party thereto.

 

“Repurchase Agreement” means the Master Repurchase Agreement dated as of
June 30, 2004 between Counterparty and Deutsche Bank AG, Cayman Island Branch.

 

“Swap Agreement” means the ISDA Master Agreement dated as of the date hereof
between Counterparty and Deutsche Bank AG, New York Branch, together with the
schedules thereto.

 

“Secured Obligations” means all obligations of the Counterparty under the
Agreement and hereunder.

 

“Termination Date” shall be the date of or as specified in the notice given
pursuant to Section 2(A).

 

“Termination Event” means (i)  a default, event of default or termination event
under any Agreement shall occur and be continuing and the Non-Defaulting Party
reasonably believes that the Defaulting Party is unable or unwilling to cure
such default; or (ii) the Defaulting Party otherwise (1) is dissolved; (2)
becomes insolvent or fails or is unable or admits in writing its inability
generally to pay its debts as they become due; (3) makes a general assignment,
arrangement or composition with or for the benefit of its creditors; (4)
institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for the winding-up or liquidation of the party, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition (A) results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for the winding-up or liquidation
of the party or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up or liquidation; (6) seeks or becomes
subject to the appointment of an administrator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all of
its assets (regardless of how brief such appointment may be, or whether any
obligations are promptly assumed by another entity or whether any other event
described in this clause (6) has occurred and is continuing); (7) any event
occurs with respect to the party which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (6) (inclusive); or (8) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts.

 

“Transaction” means a transaction between the Counterparty and a DB Entity that
is governed by an Agreement.

 

“U.S. Dollar Equivalent” of an amount, as of any date, means: (i) in respect of
an amount denominated in U.S. Dollars, such amount; and (ii) in respect of any
amount denominated in a currency, including a composite currency such as ECU,
other than U.S. Dollars (an “Other Currency”),

 

9

--------------------------------------------------------------------------------


 

the amount expressed in U.S. Dollars, as determined by Deutsche Bank, that would
be required to purchase or sell, as appropriate, such amount of such Other
Currency as of such date with U.S. Dollars at the rate equal to the spot
exchange rate of a foreign exchange agent (selected in good faith by Deutsche
Bank) at or about 11:00 a.m. (in the city in which such foreign exchange agent
is located) or such later time as Deutsche Bank in its reasonable good faith
discretion shall determine.

 

14.                               Miscellaneous

 

(A)  Additional DB Entities

 

Deutsche Bank and the Counterparty agree that any other Branch or Affiliate of
Deutsche Bank designated by Deutsche Bank to become a “DB Entity” pursuant to
this Master Agreement shall become a DB Entity hereunder upon notice by Deutsche
Bank to the Counterparty (any such notice to include the information referred to
in Section 10).

 

(B) Headings and Subheadings.

 

The headings and subheadings of this Master Agreement are for convenience of
reference only, and shall not affect the meaning or construction of any
provision hereof.

 

(C) Governing Law and Jurisdiction.

 

THIS MASTER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAW DOCTRINE. 
DEUTSCHE BANK AND THE COUNTERPARTY AGREE THAT ANY APPROPRIATE STATE OR FEDERAL
COURT LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN SHALL HAVE EXCLUSIVE
JURISDICTION OVER ANY CASE OR CONTROVERSY ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT AND SHALL BE A PROPER AND CONVENIENT FORUM IN WHICH TO ADJUDICATE
SUCH CASE OR CONTROVERSY.  ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM
OR ACTION ARISING OUT OF THIS AGREEMENT IS HEREBY WAIVED.

 

(D)  Counterparts, Etc.

 

This Master Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original instrument, all
such counterparts together shall constitute but one and the same agreement. 
Neither this Master Agreement nor any terms hereof may be changed, waived or
terminated unless such change, waiver or termination is in writing signed by
Deutsche Bank and the Counterparty.  No failure or delay on the part of Deutsche
Bank or the Counterparty in exercising any right, power or privilege hereunder
or under any Agreement shall operate as a waiver thereof.  The rights, powers,
and remedies herein are cumulative and not exclusive of any rights, powers, and
remedies herein or any other Agreement or any other rights which a party may
otherwise have.

 

10

--------------------------------------------------------------------------------


 

(E) Bankruptcy.

 

The parties hereto agree and acknowledge that each Agreement is a “repurchase
agreement,” “swap agreement,” “securities contract,” “forward contract” or
“commodity contract”, that all obligations of the parties thereunder and
hereunder are obligations to make “margin Payments” or “settlement payments”,
that all such agreements, contracts and payments are made in consideration of
each other, and that all such payments due from a party or parties to the other
“margin,” “guarantee” and “secure” all such payments due to such party or
parties from the other, in each case within the meaning of the U.S. Bankruptcy
Code.  The parties also agree that this Master Agreement is a “netting contract”
within the meaning of the Federal Deposit Insurance Corporation Improvement Act
of 1991.

 

(F) Successors and Assigns

 

DeutscheBank and Counterparty hereby agree that this Master Agreement shall
extend to and be binding upon all of the parties hereto (whether now existing or
hereafter added) and their respective successors and permitted assigns.  This
Master Agreement shall not be assigned by Deutsche Bank (other than to a DB
Entity) without the prior written consent of Counterparty except that Deutsche
Bank may without the prior written consent of Counterparty transfer this Master
Agreement pursuant to a consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all of its assets to, another entity
(but without prejudice to any other right or remedy under this Master
Agreement).

 

(G) Termination.

 

This Master Agreement, including the security interests granted hereby, shall
terminate upon satisfaction by Counterparty of all of its obligations to
Deutsche Bank under all Agreements.  This Master Agreement shall terminate if
any of the Agreements is assigned by Deutsche Bank to a non-DB Entity in
violation of this Master Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

CRIIMI FINANCING CO., INC.

 

 

 

By:

/s/ Mark Libera

 

 

Title:

Acting General Counsel/VP

 

 

 

 

 

DEUTSCHE BANK AG

 

 

 

By:

/s/ Kathleen Yohe

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Carlo-Edoardo Cohen

 

 

Title: Vice President & Counsel

 

12

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Schedule of Agreements Between Deutsche Bank and Counterparty,

as each such Agreement is amended, modified or supplemented from time to time

 

Deutsche Bank AG- Cayman Islands Branch

 

Master Repurchase Agreement dated as of June 30, 2004 (the “Repurchase
Agreement), together with Annexes, Exhibits and Schedules thereof.

 

Deutsche Bank AG- New York Branch

 

ISDA Master Agreement (Multicurrency-Cross Border) dated as of August 6, 2004
(the “Swap Agreement”) including the schedule thereto and the Credit Support
Annex dated as of August 6, 2004 (“Credit Support Annex”).

 

13

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ADDRESSES FOR NOTICES

 

Counterparty:

 

CRIIMI Financing Co., Inc.

11200 Rockville Pike, Suite 400,

Rockville, MD  20852

Attn:  General Counsel

Tel:  301-255-0676

Fax:  301-255-0620

 

Deutsche Bank

 

Deutsche Bank AG, New York Branch

60 Wall Street

New York, New York 10005

USA

Attention:  Swap Group

Tel:  (212) 474 8000

Fax:  (212) 474-6753

Telex:  429166

Answerback:  DEUTNYK

 

14

--------------------------------------------------------------------------------

 